Exhibit 10.18

COMPANY GUARANTY AGREEMENT

THIS COMPANY GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of
February 17, 2006, is made by SONIC AUTOMOTIVE, INC. (the “Guarantor”) to BANK
OF AMERICA, N.A., a national banking association organized and existing under
the laws of the United States, as administrative agent (in such capacity, the
“Administrative Agent”) for each of the lenders (the “Lenders” now or hereafter
party to the Credit Agreement defined below (collectively with the
Administrative Agent, and certain other Persons parties to Related Swap
Contracts as more particularly described in Section 19 hereof, the “Secured
Parties”). All capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Secured Parties have agreed to provide to the Guarantor and certain
Subsidiaries of the Guarantor (each a “New Vehicle Borrower”, and collectively
with the Company, the “Borrower’s” and each individually, a “Borrower”) certain
credit facilities, as applicable, including a revolving credit facility with a
letter of credit and swing line sublimit, a new vehicle floorplan facility with
a swing line sublimit, and a used vehicle floorplan facility with a swing line
sublimit, in each case pursuant to the terms of that certain Credit Agreement
dated as of the date hereof among the Borrowers, the Administrative Agent and
the Lenders (as from time to time amended, restated, supplemented or otherwise
modified, the “Credit Agreement”); and

WHEREAS, each New Vehicle Borrower is a Subsidiary of the Guarantor and the
Guarantor will materially benefit from the New Vehicle Floorplan Loans made and
to be made under the Credit Agreement; and

WHEREAS, the Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Credit Agreement; and

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the Secured
Parties was the obligation of the Guarantor to enter into this Guaranty
Agreement, and the Secured Parties are unwilling to extend and maintain the
credit facilities provided under the Loan Documents unless the Guarantor enters
into this Guaranty Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1. Guaranty. The Guarantor hereby unconditionally, absolutely, continually and
irrevocably guarantees to the Administrative Agent for the benefit of the
Secured Parties the payment and performance in full of the Guaranteed
Liabilities (as defined below). For all purposes of this Guaranty Agreement,
“Guaranteed Liabilities” means: (a) each New Vehicle Borrower’s prompt payment
in full, when due or declared due and at all such times, of all Obligations and
all other amounts pursuant to the terms of the Credit Agreement, the Notes, and



--------------------------------------------------------------------------------

all other Loan Documents heretofore, now or at any time or times hereafter
owing, arising, due or payable from such New Vehicle Borrower to any one or more
of the Secured Parties, including principal, interest, premiums and fees
(including, but not limited to, loan fees and reasonable fees, charges and
disbursements of counsel (“Attorney Costs”)); (b) each New Vehicle Borrower’s
prompt, full and faithful performance, observance and discharge of each and
every agreement, undertaking, covenant and provision to be performed, observed
or discharged by such New Vehicle Borrower under the Credit Agreement, the Notes
and all other Loan Documents; and (c) the prompt payment in full by each Loan
Party, when due or declared due and at all such times, of obligations and
liabilities now or hereafter arising under Related Swap Contracts. The
Guarantor’s obligations to the Secured Parties under this Guaranty Agreement are
hereinafter collectively referred to as the “Guarantor’s Obligations”.

The Guarantor agrees that it is directly and primarily liable for the Guaranteed
Liabilities.

The Guarantor’s Obligations are secured by various Security Instruments referred
to in the Credit Agreement, including without limitation, the Security Agreement
and the Pledge Agreement.

2. Payment. If any New Vehicle Borrower shall default in payment or performance
of any of the Guaranteed Liabilities, whether principal, interest, premium, fee
(including, but not limited to, loan fees and Attorney Costs), or otherwise,
when and as the same shall become due, and after expiration of any applicable
grace period, whether according to the terms of the Credit Agreement, by
acceleration, or otherwise, or upon the occurrence and during the continuance of
any Event of Default under the Credit Agreement, then the Guarantor will, upon
demand thereof by the Administrative Agent, fully pay to the Administrative
Agent, for the benefit of the Secured Parties, subject to any restriction on the
Guarantor’s Obligations set forth in Section 1 hereof, an amount equal to all
the Guaranteed Liabilities then due and owing.

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantor’s Obligations under this Guaranty Agreement shall be
absolute and unconditional irrespective of, and the Guarantor hereby expressly
waives, to the extent permitted by law, any defense to its obligations under
this Guaranty Agreement and all Security Instruments to which it is a party by
reason of:

(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to the
Guarantor’s Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

 

2



--------------------------------------------------------------------------------

(c) any acceleration of the maturity of any of the Guaranteed Liabilities or of
any other obligations or liabilities of any Person under any of the Related
Agreements;

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, or for any other obligations or liabilities of any Person under any
of the Related Agreements;

(e) any dissolution of any Borrower, the Guarantor, any other Loan Party or any
other party to a Related Agreement, or the combination or consolidation of any
New Vehicle Borrower, the Guarantor, any other Loan Party or any other party to
a Related Agreement into or with another entity, or any transfer or disposition
of any assets of any New Vehicle Borrower, the Guarantor, any other Loan Party
or any other party to a Related Agreement;

(f) any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Credit Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation obligations arising under
any other Guaranty now or hereafter in effect);

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, or any of the obligations or liabilities of any
party to any other Related Agreement;

(i) any other circumstance whatsoever (with or without notice to or knowledge of
the Guarantor) which may or might in any manner or to any extent vary the risks
of the Guarantor, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor, including without
limitation any right to require or claim that resort be had to any New Vehicle
Borrower or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantor’s Obligations, whether arising under North
Carolina General Statutes Sections 26-7 and 26-9 or otherwise.

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantor’s Obligations hereunder shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment as herein provided.

 

3



--------------------------------------------------------------------------------

4. Currency and Funds of Payment. All Guarantor’s Obligations will be paid in
lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Secured Party with respect thereto as against any Borrower, or cause or permit
to be invoked any alteration in the time, amount or manner of payment by any
Borrower of any or all of the Guaranteed Liabilities.

5. Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, the Guarantor’s Obligations shall immediately
be and become due and payable.

6. Subordination. Until this Guaranty Agreement is terminated in accordance with
Section 22 hereof, the Guarantor hereby unconditionally subordinates all present
and future debts, liabilities or obligations now or hereafter owing to the
Guarantor (i) of any New Vehicle Borrower, to the payment in full of the
Guaranteed Liabilities and (ii) of each other Person now or hereafter
constituting a Loan Party, to the payment in full of the obligations of such
Loan Party owing to any Secured Party and arising under the Loan Documents or
the Related Swap Contracts. All amounts due under such subordinated debts,
liabilities, or obligations shall, upon the occurrence and during the
continuance of an Event of Default, be collected and, upon request by the
Administrative Agent, paid over forthwith to the Administrative Agent for the
benefit of the Secured Parties on account of the Guaranteed Liabilities, the
Guarantor’s Obligations, or such other obligations, as applicable, and, after
such request and pending such payment, shall be held by the Guarantor as agent
and bailee of the Secured Parties separate and apart from all other funds,
property and accounts of the Guarantor.

7. Suits. The Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Secured Parties, on demand, at the Administrative Agent’s
Office or such other address as the Administrative Agent shall give notice of to
the Guarantor, the Guarantor’s Obligations as they become or are declared due,
and in the event such payment is not made forthwith, the Administrative Agent
may proceed to suit against the Guarantor. At the Administrative Agent’s
election, one or more and successive or concurrent suits may be brought hereon
by the Administrative Agent against the Guarantor, whether or not suit has been
commenced against any New Vehicle Borrower, any Loan Party or any other Person
and whether or not the Secured Parties have taken or failed to take any other
action to collect all or any portion of the Guaranteed Liabilities or have taken
or failed to take any actions against any collateral securing payment or
performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 3
hereof.

8. Set-Off and Waiver. The Guarantor waives any right to assert against any
Secured Party as a defense, counterclaim, set-off, recoupment or cross claim in
respect of its Guarantor’s Obligations, any defense (legal or equitable) or
other claim which the Guarantor may now or at any time hereafter have against
any New Vehicle Borrower or any or all of the Secured Parties without waiving
any additional defenses, set-offs, counterclaims or other claims otherwise
available to the Guarantor. The Guarantor agrees that each Secured Party shall
have a

 

4



--------------------------------------------------------------------------------

lien for all the Guarantor’s Obligations upon all deposits or deposit accounts,
of any kind, or any interest in any deposits or deposit accounts, now or
hereafter pledged, mortgaged, transferred or assigned to such Secured Party or
otherwise in the possession or control of such Secured Party for any purpose
(other than solely for safekeeping) for the account or benefit of the Guarantor,
including any balance of any deposit account or of any credit of the Guarantor
with the Secured Party, whether now existing or hereafter established, and
hereby authorizes each Secured Party from and after the occurrence of an Event
of Default at any time or times with or without prior notice to apply such
balances or any part thereof to such of the Guarantor’s Obligations to the
Secured Parties then due and in such amounts as provided for in the Credit
Agreement or otherwise as they may elect. For the purposes of this Section 8,
all remittances and property shall be deemed to be in the possession of a
Secured Party as soon as the same may be put in transit to it by mail or carrier
or by other bailee.

9. Waiver of Notice; Subrogation.

(a) The Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or giving or
extending credit to or for the benefit of any Borrower or any other Loan Party,
or otherwise entering into arrangements with any Loan Party giving rise to
Guaranteed Liabilities, whether pursuant to the Credit Agreement or the Notes or
any other Loan Document or Related Agreement or any amendments, modifications,
or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof. The Guarantor agrees that each Secured Party may heretofore, now or at
any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as each Secured Party, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing the Guarantor from its Guarantor’s Obligations, and the
Guarantor hereby consents to each and all of the foregoing events or
occurrences.

(b) The Guarantor hereby agrees that payment or performance by the Guarantor of
its Guarantor’s Obligations under this Guaranty Agreement may be enforced by the
Administrative Agent on behalf of the Secured Parties upon demand by the
Administrative Agent to the Guarantor without the Administrative Agent being
required, the Guarantor expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against any Borrower or
any other guarantor of the Guaranteed Liabilities, or (ii) seek to enforce or
resort to any remedies with respect to any security interests, Liens or
encumbrances granted to the Administrative Agent or any Lender or other party to
a Related Agreement by any Borrower or any other Person on account of the
Guaranteed Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD,
ACKNOWLEDGED AND AGREED TO BY THE GUARANTOR THAT DEMAND UNDER THIS GUARANTY
AGREEMENT MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF

 

5



--------------------------------------------------------------------------------

ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT
OF DEFAULT OCCURS AND IS CONTINUING UNDER THE CREDIT AGREEMENT.

(c) The Guarantor further agrees with respect to this Guaranty Agreement that it
shall have no right of subrogation, reimbursement, contribution or indemnity,
nor any right of recourse to security for the Guaranteed Liabilities unless and
until 93 days immediately following the Facility Termination Date shall have
elapsed without the filing or commencement, by or against any Loan Party, of any
state or federal action, suit, petition or proceeding seeking any
reorganization, liquidation or other relief or arrangement in respect of
creditors of, or the appointment of a receiver, liquidator, trustee or
conservator in respect to, such Loan Party or its assets. This waiver is
expressly intended to prevent the existence of any claim in respect to such
subrogation, reimbursement, contribution or indemnity by the Guarantor against
the estate of any other Loan Party within the meaning of Section 101 of the
Bankruptcy Code, in the event of a subsequent case involving any other Loan
Party. If an amount shall be paid to the Guarantor on account of such rights at
any time prior to termination of this Guaranty Agreement in accordance with the
provisions of Section 22 hereof, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Administrative
Agent, for the benefit of the Secured Parties, to be credited and applied upon
the Guarantor’s Obligations, whether matured or unmatured, in accordance with
the terms of the Credit Agreement or otherwise as the Secured Parties may elect.
The agreements in this subsection shall survive repayment of all of the
Guarantor’s Obligations, the termination or expiration of this Guaranty
Agreement in any manner, including but not limited to termination in accordance
with Section 22 hereof, and occurrence of the Facility Termination Date.

10. Effectiveness; Enforceability. This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 22 hereof. Any claim or claims that
the Secured Parties may at any time hereafter have against the Guarantor under
this Guaranty Agreement may be asserted by the Administrative Agent on behalf of
the Secured Parties by written notice directed to the Guarantor in accordance
with Section 24 hereof.

11. Representations and Warranties. The Guarantor warrants and represents to the
Administrative Agent, for the benefit of the Secured Parties, that it is duly
authorized to execute and deliver this Guaranty Agreement, and to perform its
obligations under this Guaranty Agreement, that this Guaranty Agreement has been
duly executed and delivered on behalf of the Guarantor by its duly authorized
representatives; that this Guaranty Agreement is legal, valid, binding and
enforceable against the Guarantor in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles; and that the Guarantor’s
execution, delivery and performance of this Guaranty Agreement does not violate
or constitute a breach of any of its Organizational Documents, any agreement or
instrument to which the Guarantor is a party, or any law, order, regulation,
decree or award of any governmental authority or arbitral body to which it or
its properties or operations is subject.

 

6



--------------------------------------------------------------------------------

12. Expenses. The Guarantor agrees to be jointly and severally liable for the
payment of all reasonable fees and expenses, including Attorney Costs, incurred
by any Secured Party in connection with the enforcement of this Guaranty
Agreement, whether or not suit be brought.

13. Reinstatement. The Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Secured Party in respect of any Guaranteed Liabilities
is rescinded or must be restored for any reason, or is repaid by any Secured
Party in whole or in part in good faith settlement of any pending or threatened
avoidance claim.

14. Attorney-in-Fact. To the extent permitted by law, the Guarantor hereby
appoints the Administrative Agent, for the benefit of the Secured Parties, as
the Guarantor’s attorney-in-fact for the purposes of carrying out the provisions
of this Guaranty Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is coupled with an interest and is
irrevocable; provided, that the Administrative Agent shall have and may exercise
rights under this power of attorney only upon the occurrence and during the
continuance of an Event of Default.

15. Reliance. The Guarantor represents and warrants to the Administrative Agent,
for the benefit of the Secured Parties, that: (a) the Guarantor has adequate
means to obtain on a continuing basis (i) from any New Vehicle Borrower,
information concerning the Loan Parties and the Loan Parties’ financial
condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
(“Other Information”), and has full and complete access to the Loan Parties’
books and records and to such Other Information; (b) the Guarantor is not
relying on any Secured Party or its or their employees, directors, agents or
other representatives or Affiliates, to provide any such information, now or in
the future; (c) the Guarantor has been furnished with and reviewed the terms of
the Credit Agreement and such other Loan Documents and Related Agreements as it
has requested, is executing this Guaranty Agreement freely and deliberately, and
understands the obligations and financial risk undertaken by providing this
Guaranty Agreement; (d) the Guarantor has relied solely on the Guarantor’s own
independent investigation, appraisal and analysis of each New Vehicle Borrower,
each New Vehicle Borrower’s financial condition and affairs, the “Other
Information”, and such other matters as it deems material in deciding to provide
this Guaranty Agreement and is fully aware of the same; and (e) the Guarantor
has not depended or relied on any Secured Party or its or their employees,
directors, agents or other representatives or Affiliates, for any information
whatsoever concerning any New Vehicle Borrower or any New Vehicle Borrower’s
financial condition and affairs or any other matters material to the Guarantor’s
decision to provide this Guaranty Agreement, or for any counseling, guidance, or
special consideration or any promise therefor with respect to such decision. The
Guarantor agrees that no Secured Party has any duty or responsibility
whatsoever, now or in the future, to provide to the Guarantor any information
concerning any New Vehicle Borrower or any New Vehicle Borrower’s financial
condition and affairs, or any Other Information, other than as expressly
provided herein, and that, if the Guarantor receives any such information from

 

7



--------------------------------------------------------------------------------

any Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, the Guarantor will independently verify the
information and will not rely on any Secured Party or its or their employees,
directors, agents or other representatives or Affiliates, with respect to such
information.

16. Rules of Interpretation. The rules of interpretation contained in Sections
1.02 and 1.05 of the Credit Agreement shall be applicable to this Guaranty
Agreement and are hereby incorporated by reference. All representations and
warranties contained herein shall survive the delivery of documents and any
extension of credit referred to herein or guaranteed hereby.

17. Entire Agreement. This Guaranty Agreement, together with the Credit
Agreement and other Loan Documents, constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior negotiations, agreements, understandings,
inducements, commitments or conditions, express or implied, oral or written,
except as herein contained. The express terms hereof control and supersede any
course of performance or usage of the trade inconsistent with any of the terms
hereof. Except as provided in Section 22, neither this Guaranty Agreement nor
any portion or provision hereof or thereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Credit Agreement.

18. Binding Agreement; Assignment. This Guaranty Agreement and the terms,
covenants and conditions hereof shall be binding upon and inure to the benefit
of the parties hereto, and to their respective heirs, legal representatives,
successors and assigns; provided, however, that the Guarantor shall not be
permitted to assign any of its rights, powers, duties or obligations under this
Guaranty Agreement or any other interest herein or therein without the prior
written consent of the Administrative Agent. Without limiting the generality of
the foregoing sentence of this Section 18, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Credit Agreement (to the extent
permitted by the Credit Agreement); and to the extent of any such permitted
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 10.06 thereof concerning assignments and
participations. All references herein to the Administrative Agent shall include
any successor thereof.

19. Related Swap Contracts. All obligations of any Loan Party under Related Swap
Contracts to which any Lender or its Affiliates are a party shall be deemed to
be Guaranteed Liabilities, and each Lender or Affiliate of a Lender party to any
such Related Swap Contract shall be deemed to be a Secured Party hereunder with
respect to such Guaranteed Liabilities; provided, however, that such obligations
shall cease to be Guaranteed Liabilities at such time, prior to the Facility
Termination Date, as such Person (or Affiliate of such Person) shall cease to be
a “Lender” under the Credit Agreement.

 

8



--------------------------------------------------------------------------------

No Person who obtains the benefit of this Guaranty Agreement by virtue of the
provisions of this Section shall have, prior to the Facility Termination Date,
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Guarantor’s Obligations (including the release or modification of the
Guarantor’s Obligations or security therefor) other than in its capacity as a
Lender and only to the extent expressly provided in the Loan Documents. Each
Secured Party not a party to the Credit Agreement who obtains the benefit of
this Guaranty Agreement by virtue of the provisions of this Section shall be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of the Credit Agreement, and that with respect to
the actions and omissions of the Administrative Agent hereunder or otherwise
relating hereto that do or may affect such Secured Party, the Administrative
Agent and each of its Related Parties shall be entitled to all the rights,
benefits and immunities conferred under Article IX of the Credit Agreement.

20. Severability. The provisions of this Guaranty Agreement are independent of
and separable from each other. If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

21. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantor. Without limiting the foregoing provisions of this Section 21, the
provisions of Section 10.10 of the Credit Agreement shall be applicable to this
Guaranty Agreement.

22. Termination. Subject to reinstatement pursuant to Section 13 hereof, this
Guaranty Agreement, and all of the Guarantor’s Obligations hereunder (excluding
those Guarantor’s Obligations relating to Guaranteed Liabilities that expressly
survive such termination) shall terminate on the Facility Termination Date.

23. Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Secured Party provided by law or under the Credit Agreement,
the other Loan Documents or other applicable agreements or instruments. The
making of the Loans and other credit extensions pursuant to the Credit Agreement
and other Related Agreements shall be conclusively presumed to have been made or
extended, respectively, in reliance upon the Guarantor’s guaranty of the
Guaranteed Liabilities pursuant to the terms hereof. Any amounts not paid when
due under this Guaranty Agreement shall bear interest at the Default Rate.

24. Notices. Any notice required or permitted hereunder shall be given, (a) with
respect to the Guarantor, at its address indicated in Schedule 10.02 of the
Credit Agreement and (b) with respect to the Administrative Agent or any other
Secured Party, at the Administrative Agent’s address indicated in Schedule 10.02
of the Credit Agreement. All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 10.02

 

9



--------------------------------------------------------------------------------

of the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.

25. Governing Law; Venue; Waiver of Jury Trial.

(a) THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED,
AND TO BE FULLY PERFORMED, IN SUCH STATE.

(b) THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY BE INSTITUTED IN ANY
STATE OR FEDERAL COURT SITTING IN MECKLENBURG COUNTY, STATE OF NORTH CAROLINA,
UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS GUARANTY
AGREEMENT, THE GUARANTOR EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION
OVER IT AND ITS PROPERTY BY, ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING, AND THE GUARANTOR HEREBY IRREVOCABLY SUBMITS GENERALLY AND
UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION
OR PROCEEDING.

(c) THE GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS FOR NOTICES TO THE GUARANTOR IN EFFECT PURSUANT TO SECTION 24
HEREOF, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS
IN EFFECT IN THE STATE OF NORTH CAROLINA.

(d) NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE COURTS
OF ANY JURISDICTION WHERE THE GUARANTOR OR ANY OF THE GUARANTOR’S PROPERTY OR
ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT PERMITTED BY THE APPLICABLE LAWS
OF ANY SUCH JURISDICTION, THE GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT OF ANY SUCH
SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF JURISDICTION OVER IT
AND ITS

 

10



--------------------------------------------------------------------------------

PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH NOW OR HEREAFTER MAY BE
AVAILABLE UNDER APPLICABLE LAW.

(e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS GUARANTY AGREEMENT OR ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN
CONNECTION THEREWITH, THE GUARANTOR AND THE ADMINISTRATIVE AGENT ON BEHALF OF
THE SECURED PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH
ACTION, SUIT OR PROCEEDING.

(f) THE GUARANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

[Signature page follows.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

GUARANTOR: SONIC AUTOMOTIVE, INC. By:  

/s/ Greg Young

Name:

 

Greg Young

Title:

 

Vice President/Chief Accounting Officer

 

COMPANY GUARANTY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent

By:

 

/s/ Anne M. Zeschke

Name:

 

Anne M. Zeschke

Title:

 

Assistant Vice President

 

 

COMPANY GUARANTY AGREEMENT

Signature Page